Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1-20 are pending. Claims 1, 14, and 20 are independent. Claims 2-13 and 15-19 are dependent. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/24/2019, 02/17/2020, and 11/11/2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-10, 12-13, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1 and 20 recite an abstract idea because, under its broadest reasonable interpretation, the performing step and generating step, which are mental steps, and the rest of limitation does not integrate the inventive concept into a practical application: the receiving step is generally linking the use of the judicial exception to a particular technical environment or field of use (MPEP2016.05(h)).
performing step and generating step in the independent claims are considered as mental processes.  “performing personality comparison between a first character and a user” can be practically performed in the human mind because a person can look at a message (e.g. someone’s picture) and performing personality comparison between a first character and a user (“the picture is compared in human mind with someone that was known in person”), and “generating a response based at least on the personality comparison, the response being in a language style of a second character.” can be practically performed in the human mind because a person can response (generating a response) after performing comparison of the pictures with someone known in person.  Accordingly, the claim recites an abstract idea (step 2A, prong one).
This judicial exception is not integrated into a practical application. In particular, the claim recites “one or more processors to: receiving a message in a session, perform comparison, and generate a response”.  The limitations are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because receiving a message is an abstract idea (a human reads/looks at a message and generate response), and performing the steps by one or more processors is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea. The one or more processors in the steps is recited at a high-level of generality (i.e., as a generic processor or computing device performing a generic computer function of interpreting messages and provide generated suggestions based on the interpretation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (step 2A prone two).
The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Claims 2 recites determining a first set of personality scores of the user through performing an implicit personality test; determining a second set of personality scores of the first character based on personality settings of the first character; and computing a first similarity score based on the first set of personality scores and the second set of personality scores.  However, these additional limitation fails to integrate the abstract idea into practical application. determining a first set of personality scores of the user through performing an implicit personality test; determining a second set of personality scores of the first character based on personality settings of the first character; and computing a first similarity score based on the first set of personality scores and the second set of personality scores is considered using conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)). The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining a first set of personality scores of the user through performing an implicit personality test; determining a second set of personality scores of the first character based on personality settings of the first character; and computing a first similarity score based on the first set of personality scores and the second set of personality scores amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible (step 2B). 
Claims 3 recites the limitation receiving one or more answers during performing the implicit personality test; performing sentiment analysis on the one or more answers to determine 
Claims 4 recites the limitation presenting a result of the implicit personality test based on the first set of personality scores.  However “presenting a result of the implicit personality test” can be mentally performed and is viewed a mental process without additional element which is not patent eligible.
Claims 5 recites the limitation “determining a third set of personality scores of the user based on the user's session log through a personality classification model; determining a fourth set of personality scores of the first character based on the first character's session log through the personality classification model; and computing a second similarity score based on the third 
Claims 6 recites the limitation “wherein the personality classification model is based on a recurrent convolutional neural network (RCNN), and a training dataset for the personality classification model is obtained at least through the implicit personality test.” The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible (step 2B).
Claims 7 recites the limitation “determining that the user is corresponding to the first character based on at least one of the first similarity score and the second similarity score. However “determining that the user is corresponding to the first character based on at least one of the first similarity score and the second similarity score” can be mentally performed and is viewed a mental process without additional element which is not patent eligible.
Claims 8 recites the limitation “wherein the generating the response comprises: generating the response through dynamic memory network (DMN).” The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.  As discussed above with respect to integration of the 
Claims 9 recites the limitation “determining one or more candidate responses based at least on the personality comparison; and reasoning out the response based at least on the one or more candidate responses.” However “determining one or more candidate responses based at least on the personality comparison; and reasoning out the response based at least on the one or more candidate responses” can be mentally performed and is viewed a mental process without additional element which is not patent eligible.
Claims 10 recites the limitation “reasoning out the response through applying a language style rewriting model, the language style rewriting model being established for converting an input sequence to an output sentence in the language style of the second character based at least on the personality comparison.” However “reasoning out the response through applying a language style rewriting model, the language style rewriting model being established for converting an input sequence to an output sentence in the language style of the second character based at least on the personality comparison” can be mentally performed and is viewed a mental process without additional element which is not patent eligible.
Claims 12 recites the limitation “wherein the language style rewriting model is trained at least through a loss function that is based on a personality classification model.” However “wherein the language style rewriting model is trained at least through a loss function that is based on a personality classification model” can be mentally performed and is viewed a mental process without additional element which is not patent eligible.
Claims 13 recites the limitation “presenting a plurality of candidate characters; and receiving a selection of the second character among the plurality of candidate characters.” However “presenting a plurality of candidate characters; and receiving a selection of the second 

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
              Regarding claim 14, an apparatus in claim 14 comprises a message receiving module (software), a personality comparison performing module (software), and a response generating module (software); thus, the claim does not meet the definition of a machine and thereby does not fall under any of the patent eligible statutory categories. 
Claims 15-19, further depending from the claim 14, are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20180336794) hereinafter CHEN in view of Gilbert (US 20150142706) hereinafter Gilbert. 
Regarding clam 1, CHEN teaches a method for generating responses in automated chatting (i.e. generating, via the characterbot, a response to the received message, [0004]), comprising: receiving a message in a session (i.e. receiving, via the user interface, a message from the user, [0004]); performing personality comparison between a first character and a user (i.e. Context management module is configured to simulate a conversation (e.g., between a character and a user) while conforming to social relationships, [0028]); and generating a 
 However, CHEN does not explicitly disclose a language style of a second character.
However, Gilbert a language style of a second character (i.e. artificially intelligent conversational personality, [0014]).
Based on CHEN in view of Gilbert it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate artificially intelligent conversational personality to CHEN because CHEN teaches conversation between user and characterbot (Abstract) and Gilbert suggests artificially intelligent conversational personality, ([0014]).   
One of ordinary skill in the art would have been motivated to utilize Gilbert into CHEN system in order to improve efficiency of characterbot of CHEN system.   

Regarding clam 2, CHEN does not explicitly disclose the performing the personality comparison comprises: determining a first set of personality scores of the user through performing an implicit personality test; determining a second set of personality scores of the first character based on personality settings of the first character,; and computing a first similarity score based on the first set of personality scores and the second set of personality scores.
However, Gilbert teaches the performing the personality comparison comprises: determining a first set of personality scores of the user through performing an implicit personality test (i.e. a rank is assigned to each user, [0047]); determining a second set of personality scores of the first character based on personality settings of the first character (i.e. assigning a rank to each communicating entity and conversational personality, [0075]); and computing a first similarity score based on the first set of personality scores and the second set of personality scores (i.e. determining which of said raw responses has the highest rank associated therewith, [0091]). Therefore, the limitations of claim 2 is rejected in the analysis of 
				
Regarding clam 3, CHEN does not explicitly disclose the determining the first set of personality scores comprises: receiving one or more answers during performing the implicit personality test; and determining the first set of personality scores based at least on the one or more emotion categories.
However, Gilbert teaches the determining the first set of personality scores comprises: receiving one or more answers during performing the implicit personality test (i.e.  The mood value 52 indicates the type of emotion that is to accompany the raw response 44 to the core meaning 48 of a given response file, [0045]); performing sentiment analysis on the one or more answers to determine one or more emotion categories corresponding to the one or more answers (i.e. in the exemplary embodiment, a value of "0" is intended to indicate "normal," a value of "1" is intended to indicate "happy," a value of "2" is intended to indicate "angry," a value of "3" is intended to indicate "distracted," and a value of "4" is intended to indicate "sad, [0045]); and determining the first set of personality scores based at least on the one or more emotion categories (i.e. the weight value 54 indicates the amount or strength of appropriate mood that is to accompany the raw response 44 associated with the core meaning 48 of a given response file 50. For example, in the exemplary embodiment, a value of "0" is intended to indicate a mild form of the associated mood, while a value of "10" is intended to indicate a very strong form of the associated mood. The use of the mood value 52 and weight value 54 is discussed further below, [0045]). Therefore, the limitations of claim 3 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 4, CHEN does not explicitly disclose presenting a result of the implicit personality test based on the first set of personality scores.  
However, Gilbert teaches presenting a result of the implicit personality test based on the 

Regarding clam 5, CHEN does not explicitly disclose wherein the performing the personality comparison comprises: determining a third set of personality scores of the user based on the user's session log through a personality classification model; determining a fourth set of personality scores of the first character based on the first character's session log through the personality classification model; and computing a second similarity score based on the third set of personality scores and the fourth set of personality scores.  
However, Gilbert teaches wherein the performing the personality comparison comprises: determining a third set of personality scores of the user based on the user's session log through a personality classification model (i.e. a rank is assigned to each user, [0047]); determining a fourth set of personality scores of the first character based on the first character's session log through the personality classification model (i.e. assigning a rank to each communicating entity and conversational personality, [0075]); and computing a second similarity score based on the third set of personality scores and the fourth set of personality scores (i.e. determining which of said raw responses has the highest rank associated therewith, [0091]). Therefore, the limitations of claim 5 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 6, CHEN does not explicitly disclose wherein the personality classification model is based on a recurrent convolutional neural network (RCNN), and a 
  However, Gilbert teaches wherein the personality classification model is based on a recurrent convolutional neural network (RCNN) (i.e. clustering neural network, [0056]), and a training dataset for the personality classification model is obtained at least through the implicit personality test (i.e. the data server 28 is also stored a separate dataset that is maintained by the system 20 and contains a natural language representation of each topic that was presented by the user 36 (or teacher personality 26) via conversational inputs, [0064]). Therefore, the limitations of claim 6 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 7, CHEN teaches determining that the user is corresponding to the first character based on at least one of the first similarity score and the second similarity score (i.e. generating a score for the user based on at least one of: a number of conversations between the user and at least the first virtual character; a number of conversational turns in one or more conversations between the user and at least the first virtual character, claim 7).

Regarding clam 8, CHEN does not explicitly disclose the generating the response comprises: generating the response through dynamic memory network (DMN). 
However, Gilbert teaches the generating the response comprises: generating the response through dynamic memory network (DMN) (i.e. clustering neural network employed by the system 20 (in at least one embodiment) allows for multiple linear chains to be run in parallel, [0056]). Therefore, the limitations of claim 8 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



Regarding clam 10, CHEN does not explicitly disclose the generating the response comprises: reasoning out the response through applying a language style rewriting model, the language style rewriting model being established for converting an input sequence to an output sentence in the language style of the second character based at least on the personality comparison.
However, Gilbert teaches the generating the response comprises: reasoning out the response through applying a language style rewriting model, the language style rewriting model being established for converting an input sequence to an output sentence in the language style of the second character based at least on the personality comparison (i.e. the logic processor 40 would simply create and store a separate response file 50 for each unique conversational input 34 encountered (i.e., rather than only creating and storing a separate response file 50 for each unique core meaning 48). Similarly, in at least one further alternate embodiment, the post-processor 42 may be omitted from the target personality 22; thus, rather than formatting each raw response 44 as provided by the associated response file 50, the response files 50 themselves would contain properly formatted responses, [0065]). Therefore, the limitations of claim 10 is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding clam 11, CHEN teaches establishing a language model for the second character (i.e. Response templates 214 may include conversation templates for one or more 

Regarding clam 12, CHEN teaches the language style rewriting model is trained at least through a loss function that is based on a personality classification model (i.e. Response templates 214 (see FIG. 2) may include one or more templates for each character of a story. According to some embodiments, response templates may be selected based on character relationships, [0073]).

Regarding clam 13, CHEN teaches presenting a plurality of candidate characters; and receiving a selection of the second character among the plurality of candidate characters (i.e. reading user interface 120 may be configured to determine whether the user has selected (e.g., via "tapping" or "clicking on") a character displayed in a user interface, [0043]).

Regarding claims 14-20, the limitations of claims 14-20are similar to the limitations of claims 1-2, 5, 8, 9, and 10. CHEN further teaches an apparatus (i.e. Computing device, [0096]) a message receiving module (i.e. Communication module, Fig. 2, item 202), a personality comparison performing module (i.e. Context management module, Fig. 2, item 208), a response  a processor 1010, a storage device 1020, a memory, [0096]). Therefore, the limitations of claims 14-20 are rejected in the analysis of claims 1-2, 5, 8, 9, and 10 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (10,565,317), a chat conversation 104 with an automated conversational agent.
Landowski et al. (US 20180302345), the predefined number of bots with the highest similarity to the user intent are selected.
Romero (US 20180032576), Chatbot 110 may have a personality to engage the user.
Shen et al. (US 20140317030 A1), an automated conversation agent, implemented by a computer program, to answer questions from customers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AFW/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/22/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447